J-S64012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                       :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                          :        PENNSYLVANIA
                                       :
                   Appellant           :
                                       :
                                       :
              v.                       :
                                       :
                                       :   No. 1958 MDA 2016
 ROY ALLEN BAGLEY

            Appeal from the Order Entered November 4, 2016
            In the Court of Common Pleas of Bradford County
           Criminal Division at No(s): CP-08-CR-0000267-2016


BEFORE:   PANELLA, J., SHOGAN, J., and FITZGERALD*, J.

JUDGMENT ORDER BY PANELLA, J.                 FILED DECEMBER 14, 2017

     The Commonwealth of Pennsylvania asks this Court to reverse a

suppression court’s order suppressing all evidence collected pursuant to the

execution of an overly broad search warrant. Despite its claim that the

suppression court erred in determining that the search warrant was overly

broad, the Commonwealth has failed to ensure the presence of the warrant in

the certified record. We cannot review the merits of this claim without

reviewing the search warrant. Thus, the Commonwealth has waived all claims

on appellate review.

     Based upon a tip that Appellee was illegally in possession of a firearm,

Trooper Caroline Rayeski applied for, and presumably received, a warrant to

search Appellee’s home. Following the execution of the search warrant and

the discovery of firearms, the police charged Appellee with two counts of


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S64012-17



persons not to possess firearms. Appellee filed a motion to suppress, alleging

the search warrant was overly broad and therefore infringed upon his

constitutionally protected rights. Following a hearing, the suppression court

agreed with Appellee, holding that its review of the affidavit of probable cause

attached to the search warrant indicated that the warrant itself did not

“describe on its face the item as nearly as may be, which is necessary under

Article 1[,] Section 8 of the Pennsylvania Constitution.” Trial Court Amended

Opinion, 12/14/16, at 4. This appeal follows.

      The success or failure of the Commonwealth’s claim clearly rests upon

our interpretation of the language contained within the search warrant.

However, the search warrant is not part of the certified record. “The

fundamental tool for appellate review is the official record of events that

occurred in the trial court.” Commonwealth v. Preston, 904 A.2d 1, 6 (Pa.

Super. 2006) (en banc) (citation omitted). And “[o]ur law is unequivocal that

the responsibility rests upon the appellant to ensure that the record certified

on appeal is complete in the sense that it contains all of the materials

necessary for the reviewing court to perform its duty.” Id., at 7 (citation

omitted).

      Here, our review of the docketing statement indicates the search

warrant was never filed, either independently, or as an exhibit to the

suppression hearing. Furthermore, the list of record documents transmitted

pursuant to Pa.R.A.P. 1931(d) and served upon the Commonwealth does not

contain a notation, or any other indication, that the search warrant was a part

                                     -2-
J-S64012-17



of   the    certified   record     transmitted   on   appeal.1   Additionally,   the

Commonwealth filed a reproduced record. Bafflingly, a copy of the search

warrant is not even included in that record.

       Our review of the Commonwealth’s claim is hamstrung by our inability

to review the terms of the search warrant. Thus, we find the Commonwealth’s

claim that the suppression court incorrectly granted Appellee’s suppression

motion waived. See, e.g., Commonwealth v. Barge, 743 A.2d 429, 429-

430 (Pa. 1999) (holding if the absence of the evidence is attributable to the

appellant's failure to comply with the relevant procedural rules, the claims will

be deemed to have been waived); Commonwealth v. B.D.G., 959 A.2d 362,

373 (Pa. Super. 2008) (finding claim waived for failure to include relevant

document in the certified record).

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2017


____________________________________________


1 “The purpose of Rule 1931(d) is to assist appellants by providing notice as
to what was transmitted so that remedial action can be taken if necessary.
Rule 1931(d) does not absolve the appellant from the duty to see that this
Court receives all documentation necessary to substantively address the
claims raised on appeal.” Commonwealth v. Bongiorno, 905 A.2d 998,
1001 (Pa. Super. 2006) (en banc) (emphasis in original).

                                           -3-